Proceeding pursuant to article 78 of the CPLR, commenced in this court pursuant to CPLR 506: (a) to review and annul the determinations of the respondents, the County Judge, a Police Captain and the District Attorney of Suffolk County, recommending the revocation of, and revoking, petitioner’s pistol license and firearms dealer’s license; and (b) to direct the reinstatement of such licenses. Amended petition dismissed, without costs. In our opinion, it fails to state facts sufficient to constitute a cause of action against any. of the respondents (cf. Matter of Murray v. Stark, 21 A D 2d 697). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.